The rates for water furnished by the water company to the public generally for domestic purposes, are not shown but it may be assumed that the service here involved is special and particular in its nature with no lawfully prescribed or contract rates provided therefor. Apparently the pressure necessary for the stand-by pipe service to be available and useful in extinguishing fire in a building, is afforded when the pressure required for extinguishing fires *Page 515 
through stout hydrants is provided under the contract with the city; and as the customer furnishes the standpipe connection with the company's standpipes, the charge for the stand-by service if more than nominal should be reasonable.